The plaintiff in error, Bob Drake, was convicted at the May, 1911, term of the county court of Jackson county on a charge of selling intoxicating liquor, and his punishment fixed at a fine of $200 and imprisonment in the county jail for a period of 30 days.
The Attorney General has filed the following motion to dismiss the appeal in this case:
"Comes now the state of Oklahoma, by the Attorney General, and moves the court to dismiss the pretended appeal herein, and in support thereof says: First. That this is an attempted appeal from a conviction of violation of the prohibitory laws of the state. Judgment was entered on June 5, 1911, and the appellant was given 40 days from said date within which to prepare and serve a case-made. That thereafter, on the 20th day of July, 1911, the court made an order attempting to extend the time for serving the case-made, but the Attorney General says that the trial judge had no authority to make said order extending the time for making and serving the case-made because the original time granted, to wit, 40 days from the 5th day of June, 1911, had expired prior to the time the said second order was made. Second. The Attorney General further shows that there is no petition in error filed in this court in this pretended appeal. Wherefore the state moves the court to dismiss the pretended appeal herein."
It is the duty of counsel appealing cases to this court to observe the requirements of the statute, which are plain and simple. When this is not done, this court does not acquire jurisdiction to review the errors complained of against the trial court. The motion is supported by the record, and the contention of the Attorney General is sustained by the law. We have no alternative, except to dismiss the appeal.
Let the appeal be dismissed.
FURMAN, P.J., and DOYLE, J., concur. *Page 315